Citation Nr: 0425595	
Decision Date: 09/17/04    Archive Date: 09/23/04	

DOCKET NO.  02-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected low back pain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel






INTRODUCTION

The veteran had active military service from June 1988 to 
December 1991.

This matter arises from a March 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The RO denied entitlement to 
an evaluation in excess of 40 percent for low back pain.  
Following compliance with the procedural requirements set in 
38 U.S.C.A. §7105 (West 2002), the case was forwarded to the 
Board of Veterans Appeals (Board) for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Calims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).  

In this case, the RO provided the appellant with notice of 
the VCAA in May 2003.  However, although that letter referred 
to an increased evaluation for the veteran's service-
connected "back condition", the information furnished within 
that letter did not address evidence required to establish 
entitlement to an increased evaluation.  This is particularly 
important, given that the RO has continually held during the 
pendency of this appeal that nerve root impingement at L5-S1 
and disc protrusion on the left are unrelated to the 
veteran's service-connected low back pain.  

In his substantive appeal, the veteran stated that he 
disagreed with the determination that nerve root impingement 
from disc protrusion and bulging on the left was unrelated to 
his service-connected low back disability.  As such, that 
issue is "inextricably intertwined" with the issue of 
entitlement to an increased evaluation for low back 
disability currently on appeal.  See Harris v.  Derwinski,  
1 Vet. App. 180, 183 (1991).

Parenthetically, the veteran's disagreement with the RO's 
implicit denial of service connection for nerve root 
impingement with bulging disc on the left is a matter of 
which the Board has jurisdiction.  See Manlicon v. West, 12 
Vet. App. 238, 240-241 (1999).  Therefore, that matter must 
be specifically addressed by the RO prior to further action 
by the Board on the issue that is currently on appeal.  
Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient who have treated 
him for his low back disability since 
2002.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of those relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further 
action to be taken with respect to the 
claim for service connection for a left-
sided impingement of the L5-S1 nerve 
roots with disc protrusion.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 
38 U.S.C.A. § 5103A, (b)(2)).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet.App. 268 (1998).

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to service connection for the 
left-sided impingement of the L5-S1 nerve 
root with disc protrusion.

7.  If the benefit sought on appeal are 
not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  This 
should address the issue of the veteran's 
entitlement to service connection for 
left-sided impingement of the L5-S1 nerve 
root with disc protrusion as a separate 
issue.  The veteran should also be 
informed of the necessity to submit a 
substantive appeal with regard to this 
issue, and of the time limit applicable, 
in order to perfect an appeal therewith.  
The supplemental statement of the case 
should also include a summary of the 
evidence and 


applicable laws and regulations pertinent 
both to the claim of entitlement to 
service connection for the aforementioned 
disability, as well as any not already 
afforded him regarding the issue 
currently in appellate status.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




